   Case
NAME     2:18-cv-08048-SVW-JC
     &ADDRESS:                              Document 157 Filed 12/06/19 Page 1 of 1 Page ID #:5767
                                                                                                                         __~




                                                                                                                           t


                                                                                  C[~JTR~~L [~I~ I Kii; ~ ~ ~    ~ ~_ ~ ;', ;
                                                                                  6Y                            ~           y

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
  Vernon Unsworth,
                                                                           2:18-CV-08048-SVW-JC
                                          PLAINTIFFS)
                             V.
                                                                 RECEIPT FOR RELEASE OF EXHIBITS
  Elon Musk,
                                                                         TO COUNSEL UPON
                                        DEFENDANTS)               VERDICT /JUDGMENT AT TRIAL /
                                                                          AFTER HEARING

Pursuant to stipulation of counsel in this action and/or by Order of this Court, all exhibits listed on the
joint                 exhibit list are hereby being returned to counsel for the respective party(ies) except the
following exhibits)




The undersigned counsel hereby declare that these exhibits shall be retained in counsel's custody in a secure
place; not be altered; and will not be destroyed until after the time for an appeal ofthe verdict or judgment
has expired or until such time as all pending appeals) have been completed and decisions) rendered.
Counsel further agree that such exhibits shall be returned to this Court upon request by the Court and
within seventy-two (72) hours notice thereof.
 ~~~~~~
Date                                     Counsel for:    Plaintiff ❑Defendant     ❑ Vernon Unsworth


                                                                                      y pctf ~ a a - ~a~S`
                                          ign ure                                          Telephone Number
  12-~-I-tq
Date                                     Counsel for: ❑Plaintiff I~efendant       ❑     Elon Musk




                                         Signatu                                           Telephone Number

I hereby certify that the above-mentioned exhibits where returned to counsel as indicated above this date.

                                                         Clerk, U.S. District Court
    ~ ~"'CQ"I"l                                          BY
Date                                                                          Deputy Clerk


G-38(08/16)   RECEIPT FOR RELEASE OF EXHIBITS TO COUNSEL UPON VERDICT JUDGMENT AT TRIAL /AFTER HEARING
